Title: From George Washington to Samuel Huntington, 24 June 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 24th June 1781
                        
                        Towards effecting the intended Operations of the ensuing Campaign, I had made a Requisition to the State of
                            Pensylvania for a Number of Militia to join the Army under my immediate Comand—but that State having been called upon at
                            the same Time by Congress for a Number of their Militia for the southern service, his Excellency the President has
                            informed me that it will not be in their Power to fulfill both Requisitions—I have therefore withdrawn my Request.
                        In the Course of our intended Operations, I shall have Occasion for a Body of about three Hundred expert
                            Rifle Men, for most necessary & essential Services, and as all those of our Troops, composing the Line of the
                            Army, from whence I could hope to draw such a Corps, are gone southward, so that it is become impracticable to supply them
                            here—I have written to his Excellency President Reed, begging that he will furnish me with such Body of Troops from that
                            State to serve with this Army during this Campaign.
                        If Congress should approve this Measure I have to request, that they will be pleased to signify their
                            Approbation to Mr President Reed, & enforce this Requisition; accompanying it with a Promise of Repayment to
                            the State of whatever Bounty they shall engage, with Pay, Rations & compleat Continental Establishment equal to
                            the other Troops in the Field, during the Time they are in Service—this measure I deem necessary because I suppose they
                            cannot be raised as Militia.
                        A Corps of Men composed of such expert Marksmen, being in my Opinion, of so very great Importance on the
                            Execution of our Intentions, I have the most sanquine Hope, that this Requisition will meet with the most speedy Success.
                            I have the Honor to be with perfect Esteem & Consideration Sir Your Excellencys most Obedient & very
                            humble Servant
                        
                            Go: Washington

                        
                    